—Motion for writ of error coram nobis granted and order entered September 29, 1995 (219 AD2d 887) vacated. Memorandum: Defendant contends that he was denied effective assistance of appellate counsel because counsel failed to raise an issue on direct appeal that would have resulted in reversal, i.e., whether defendant’s sentence is illegal. Upon our review of the record, we conclude that the issue may have merit. Therefore, the order of September 29, 1995 is vacated and this Court will consider the appeal de novo (see, People v Vasquez, 70 NY2d 1, rearg denied 70 NY2d 748; People v LeFrois, 151 AD2d 1046). Defendant is directed to file and serve his records and briefs on or before February 27, 1998, and, if so filed and served, the appeal is to be added to the calendar for the term of this Court commencing March 30, 1998. Present— Green, J. P., Lawton, Callahan, Balio and Boehm, JJ.